seDETAILED ACTION
1.	Applicant's amendments and remarks submitted on November 24, 2021 have been entered. Claims 1 and 13 have been amended. Claims 1-19 are still pending on this application, with claims 1-19 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1 and 13. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2013/0121494 to Johnston in view of US Patent Pub No 2016/0210111 A1 to Kraft and further in view of US Patent Pub No 2015/0063586 A1 to Shah.
As to claim 1, Johnston discloses an electronic device that is configured to be worn by a user (see Abstract), the electronic device comprising: speakers; ear cups having inner surfaces, opposing outer surfaces (see figure 4; pg. 6, ¶ 0064), and peripheral surfaces that extend from the inner surfaces to the outer surfaces (see figure 4), wherein each of the ear cups includes a respective one of the speakers and wherein each of the ear cups have an inner opening and a peripheral portion on the inner surface that surrounds the inner opening (see figure 4; pg. 3, ¶ 0038); sensors on the inner surfaces of the ear cups that extend from the inner opening to the peripheral portion (plurality of sensors covering inner earpiece surface or cushion, see pg. 3, ¶ 0038, ¶ 0040; pg. 4, ¶ 0047), wherein the sensors detect whether the peripheral portion of inner 
Johnston does not disclose wherein the sensors gather information on a shape of an ear of the user.
Kraft discloses a similar electronic device that can be placed over the ear (see Abstract; pg. 9, ¶ 0171 - ¶ 0172), and further discloses the use of touch sensors for detecting when the earpiece is worn, as well as to detect the shape of the user’s ear (see pg. 1, ¶ 0013; pg. 2, ¶ 0067 - ¶ 0074).
Johnston and Kraft are analogous art because they are drawn to audio electronic devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the ear shape determination as taught by Kraft in the device as taught by Johnston. The motivation would have been to enable the device to differentiate between different worn and unworn configurations, and define particular control modes or operations based on said determination (Kraft pg. 1, ¶ 0013; pg. 3, ¶ 0075 - ¶ 0076, ¶ 0082 - ¶ 0083).
Johnston in view of Kraft does not disclose capacitive touch sensors on the peripheral 2surfaces of the ear cups.  
Shah discloses a similar electronic device, and further teaches the use of capacitive touch sensors that can be placed along the entire circumference or peripheral surface of the ear cups (see figures 2-3; pg. 1, ¶ 0008; pg. 2, ¶ 0018, ¶ 0020, ¶ 0022 - ¶ 0023).  
Johnston in view of Kraft and Shah are analogous art because they are drawn to audio electronic devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate touch sensors as taught by Shah in the device as taught by Johnston in Kraft. The motivation being to allow the user to control aspects of the headphone via an intuitive interface that does not require inward pressure, thereby minimizing discomfort and fit issues (Shah pg. 1, ¶ 0002, ¶ 0008 - ¶ 0009). 
As to claim 2, Johnston in view of Kraft and Shah further discloses wherein the sensors comprise an array of touch sensors that detect whether the ear cups are in contact with ears of the user (Johnston pg. 1, ¶ 0001 pg. 3, ¶ 0037, ¶ 0040; pg. 4, ¶ 0044; Kraft pg. 2, ¶ 0072 - ¶ 0073).  
As to claim 3, Johnston in view of Kraft and Shah further discloses wherein each of the touch sensors of the array of touch sensors comprises electrodes that make capacitive measurements to determine whether the ear cups are in contact with the ears of the user (Johnston pg. 3, ¶ 0037, ¶ 0040; pg. 4, ¶ 0044; Kraft pg. 2, ¶ 0072; pg. 7, ¶ 0153).  
As to claim 10, Johnston in view of Kraft and Shah further discloses wherein one of the ear cups is a right ear cup and one of the ear cups is a left ear cup (Johnston figure 4), the electronic device further comprising: control circuitry that is configured to determine whether a right ear and a left ear of the user are respectively adjacent to the right and left ear cups based on the gathered information on the shape of the ear of the user, and wherein the control circuitry is configured to: in response to determining that the right and left ears are respectively adjacent to the right and left ear cups, play audio out of the speakers in an unreversed configuration, and in response to determining that the right and left ears are respectively adjacent to the left and right ear cups, play audio out of the speakers in a reversed configuration (Kraft audio channel output dependent on detected worn configuration, see pg. 2, ¶ 0033 - ¶ 0042, ¶ 0063, ¶ 0066; pg. 3, ¶ 0082; pg. 8, ¶ 0160 - ¶ 0161). 

4.	Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Kraft and Shah, and further in view of US Patent No 8508244 B2 to Seguine.
As to claim 4, Johnston in view of Kraft and Shah discloses the electronic device defined in claim 3.
Johnston in view of Kraft and Shah discloses wherein the array of touch sensors can be arranged to cover the inner earpiece surface in a variety of geometries or arrangements (Johnston pg. 3, ¶ 0040; pg. 4, ¶ 0047), but does not disclose wherein the array of touch sensors is a rectangular array and wherein the electrodes are arranged in rows and columns that extend from the inner opening to the peripheral portion of the ear cups. However such a configuration is known in the art, as taught by Seguine, which discloses capacitor sensor array systems (see col. 1, lines 15-18), and further discloses wherein the array can be configured in a variety of ways, including as a rectangular array with sensor elements being arranged in rows and columns (see figure 1; col. 4, lines 6-11; col. 9, lines 34-38). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art when selecting from a variety of sensor arrangements, depending on the application, the type and/or number of sensors to be used, and the sensor characteristics/ranges or sensitivities of engagement locations.
As to claim 5, Johnston in view of Kraft, Shah and Seguine further discloses wherein the electrodes are ring-shaped electrodes that at least partially surround the inner opening and wherein the ring-shaped electrodes extend from the inner opening to the peripheral portion of the ear cups (Johnston cover the inner earpiece surface in a variety of geometries or arrangements, see pg. 3, ¶ 0040; pg. 4, ¶ 0047; Shah ring shaped sensors, see pg. 2, ¶ 0020; Seguine ring shaped configuration, see col. 4, lines 6-11). 
As to claim 6, Johnston in view of Kraft, Shah and Seguine does not expressly disclose wherein the array of touch-sensors includes at least three concentric ring-shaped electrodes. However, it does disclose the electrodes arranged to cover the earpiece surface, and further wherein the sensor arrangements can be ring-shaped. The use of at least three concentric ring-shaped electrodes is therefore considered an obvious choice given the teachings of Johnston in view of Kraft, Shah and Seguine, depending on the type of earpiece and available space on the earpiece, the size of the electrodes, and the sensor characteristics/ranges or sensitivities of engagement locations (Johnston pg. 4, ¶ 0047). 
As to claim 7, Johnston in view of Kraft, Shah and Seguine does not expressly disclose wherein the ring-shaped electrodes are bisected into first and second halves, wherein the first half of the ring-shaped electrodes is on a first side of the inner opening, and wherein the second half of the ring-shaped electrodes is on a second side of the inner opening, opposite the first side. However, it does disclose the electrodes in the inner portion of the earpiece being arranged in a variety of shapes and geometries (Johnston pg. 3, ¶ 0040; pg. 4, ¶ 0047), and further discloses ring shaped sensors in general that can be divided into regions (Shah figure 6; pg. 2, ¶ 0022). Bisecting the ring-shaped electrodes is therefore considered an obvious choice given the teachings of Johnston in view of Kraft, Shah and Seguine, depending on the type of earpiece and available space on the earpiece, the size of the electrodes, and the sensor characteristics/ranges or sensitivities of engagement locations (Johnston pg. 4, ¶ 0047), and further as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and changes in relative dimensions in particular would not patentably distinguish from the prior art a device that performs the same functions and would not perform differently by having the claimed relative dimensions (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)). In this case, a bisected ring-shaped sensor array would still provide the same function of gathering information on the ear shape and detecting contact with the ears as a device taught by Johnston in view of Kraft, Shah and Seguine and is therefore not considered to perform differently than the prior art device.
As to claim 8, Johnston in view of Kraft, Shah and Seguine does not expressly disclose wherein the ring-shaped electrodes are split into quadrants, wherein first and second quadrants of the ring-shaped electrodes are formed on a first side of the inner opening, and wherein third and fourth quadrants of the ring-shaped electrodes are formed on a second side of the inner opening, opposite the first side. However, it does disclose the electrodes in the inner portion of the earpiece being arranged in a variety of shapes and geometries (Johnston pg. 3, ¶ 0040; pg. 4, ¶ 0047), and further discloses ring shaped sensors in general that can be divided into regions (Shah figure 6; pg. 2, ¶ 0022). Dividing the ring-shaped electrodes into quadrants is therefore considered an obvious choice given the teachings of Johnston in view of Kraft, Shah and Seguine, depending on the type of earpiece and available space on the earpiece, the size of the electrodes, and the sensor characteristics/ranges or sensitivities of engagement locations (Johnston pg. 4, ¶ 0047), and further as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and changes in relative dimensions in particular would not patentably distinguish from the prior art a device that performs the same functions and would not perform differently by having the claimed relative dimensions (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)). In this case, a ring-shaped sensor array split into quadrants would still provide the same function of gathering information on the ear shape and detecting contact with the ears as a device taught by Johnston in view of Kraft, Shah and Seguine, and is therefore not considered to perform differently than the prior art device.
As to claim 9, Johnston in view of Kraft, Shah and Seguine does not expressly disclose wherein the array of touch sensors further comprises radially extending electrodes that extend from the inner opening to the peripheral portion and that intersect the ring-shaped electrodes. However, it does disclose the electrodes being arranged in a variety of shapes and geometries, including intersecting and radial arrangements (Seguine col. 9, lines 34-40). Intersecting radial and ring-shaped electrodes is therefore considered an obvious choice given the teachings of Johnston in view of Kraft, Shah and Seguine, depending on the type of earpiece and available space on the earpiece, the size of the electrodes, and the sensor characteristics/ranges or sensitivities of engagement locations (Johnston pg. 4, ¶ 0047), and further as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and changes in relative dimensions in particular would not patentably distinguish from the prior art a device that performs the same functions and would not perform differently by having the claimed relative dimensions (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)). In this case, intersecting electrodes would still provide the same function of gathering information on the ear shape and detecting contact with the ears as a device taught by Johnston in view of Kraft, Shah and Seguine, and is therefore not considered to perform differently than the prior art device.

5.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Kraft and Shah, and further in view US Patent Pub No 2012/0038583 A1 to Westhues et al. (“Westhues”). 
As to claim 11, Johnston in view of Kraft and Shah discloses the electronic device defined in claim 1.
Johnston in view of Kraft and Shah discloses the use of capacitive touch sensors for detecting touching or proximity to the user’s ear (Johnston pg. 3, ¶ 0037; pg. 4, ¶ 0044; Kraft pg. 2, ¶ 0072; pg. 7, ¶ 0153) but does not disclose wherein the sensors comprise hybrid force-touch sensors that make first capacitive measurements to determine whether an ear of the user is adjacent to the sensors and second capacitive measurements to determine whether the ear is applying a force to the ear cup.  
Westhues discloses capacitive touch sensors, and further discloses the touch sensors further being configured to determine whether a force is being applied, the touch and force determinations made via first and second capacitance measurements (see pg. 4, ¶ 0029, ¶ 0031 - ¶ 0032).
Johnston in view of Kraft and Shah, and Westhues are analogous art because they are drawn to devices with capacitive sensors.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of hybrid-touch sensors as taught by Westhues in the device as taught by Johnston in view of Kraft and Shah. The motivation would have been to provide a sensor that can detect the ear in variety of ways using the same sensor structure (Westhues pg. 4, ¶ 0029).
As to claim 12, Johnston in view of Kraft, Shah and Westhues further discloses wherein the hybrid force-touch sensors comprise first and second electrodes separated by a layer of compressible elastomeric material (Westhues figures 1-2; pg. 4, ¶ 0028; pg. 7, ¶ 0053 - ¶ 0054; pg. 9, ¶ 0067).  

6.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Kraft and further in view of Japanese Publication JP 2004065363 A to Sato (provided by Examiner).
As to claim 13, Johnston discloses headphones that play audio into left and right ears of a user, the headphones comprising: left and right ear cups having respective left and right speakers (see figure 4; pg. 6, ¶ 0064); sensors on inner surfaces of the left and right ear cups, wherein the sensors extend from an inner portion to a peripheral portion of the ear cups (plurality of sensors covering inner earpiece surfaces to detect ear contact or proximity, see pg. 3, ¶ 0038, ¶ 0040; pg. 4, ¶ 0044; ¶ 0047).
Johnston discloses the sensors in each earpiece as detecting proximity or contact to each ear, but does not disclose the speakers as respectively playing first and second audio into the left and right ears of the user in an unreversed configuration and respectively playing the first and second audio into the right and left ears of the user in a reversed configuration, nor the device further comprising control circuitry that is configured to determine whether the left and right ears of the user are respectively adjacent to the left and right ear cups by using pattern recognition operations on output from the sensors and that is configured to play audio in the unreversed configuration in response to determining that the left and right ears are respectively adjacent to the left and right ear cups and that is configured to play audio in the reversed configuration in response to determining that the right and left ears are respectively adjacent to the left and right ear cups.  
Kraft discloses a similar electronic device (see Abstract; pg. 9, ¶ 0171 - ¶ 0172, ¶ 0179), and further discloses the use of touch sensors in each earpiece for detecting when the earpiece is worn, and in which ear the earpiece is worn (see pg. 2, ¶ 0033 - ¶ 0042), wherein audio channel output of left and right earpieces is dependent on the detected worn configuration (see pg. 2, ¶ 0063, ¶ 0066; pg. 3, ¶ 0082; pg. 8, ¶ 0160 - ¶ 0161), and wherein the particular ear is determined based on a detected shape of the ear via sensors and a detection algorithm that correlates the detected ear shape with stored ear shapes of particular users (see pg. 1, ¶ 0013; pg. 2, ¶ 0067 - ¶ 0074; pg. 7, ¶ 0153 - ¶ 0154; pg. 8, ¶ 0167).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the ear shape determination as taught by Kraft in the device as taught by Johnston. The motivation would have been to enable the device to differentiate between different worn configurations, and define particular control modes or operations based on said determination, including regarding audio output (Kraft pg. 1, ¶ 0013; pg. 3, ¶ 0075 - ¶ 0076, ¶ 0082 - ¶ 0083).
Johnston in view of Kraft discloses the sensors positioned on an inner surface of an earpiece that can be worn over the ear (Johnston pg. 3, ¶ 0038, ¶ 0040; Kraft pg. 9, ¶ 0171), but does not expressly disclose wherein the sensors overlap outer portions of the left and right ears in directions normal to the inner surfaces. However such a configuration is known in the art, as taught by Sato, which discloses a similar device, and further teaches the use of headphone earpieces with sensors that cover the inner contact surface of the headphone, the sensors configured to cover the entire ear to detect the shape of the ear (see figure 19; pg. 23, ¶ 0108 of the English translation). The proposed modification is therefore considered obvious given the teachings of Johnston in view of Kraft, the motivation being to ensure the contact surface of the earpiece can effectively detect the entire ear shape by covering the entire outer surface of the ear (Sato figure 19; pg. 23, ¶ 0108). 

7.	Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Kraft and Sato, and further in view of Seguine.
As to claim 14, Johnston in view of Kraft and Sato discloses headphones defined in claim 13.
Johnston in view of Kraft and Sato further discloses wherein the ear cups have inner openings that overlap the speakers (Johnson figure 4; Sato figures 14 and 19), and further wherein the array of touch sensors can be arranged to cover the inner earpiece surface in a variety of geometries or arrangements (Johnson pg. 3, ¶ 0040; pg. 4, ¶ 0047; Sato figure 19; pg. 23, ¶ 0108), but does not expressly disclose wherein the sensors include radially extending electrodes that extend from the inner opening to the peripheral portion of each ear cup. However such a configuration is known in the art, as taught by Seguine, which discloses capacitor sensor array systems (see col. 1, lines 15-18), and further discloses wherein the array can be configured in a variety of ways, including in a radially extending arrangement (see col. 9, lines 34-40). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art when selecting from a variety of sensor arrangements, depending on the application, the type and/or number of sensors to be used to cover a given area, and the sensor characteristics/ranges or sensitivities of engagement locations. 
As to claim 15, Johnston in view of Kraft, Sato and Seguine does not expressly disclose wherein the sensors further comprise ring-shaped electrodes that intersect the radially extending electrodes to provide capacitive touch sensor measurements. However, it does disclose the electrodes being arranged in a variety of shapes and geometries, including ring-shaped (Seguine col. 4, lines 6-11) and intersecting and radial arrangements (Seguine col. 9, lines 34-40). Intersecting radial and ring-shaped electrodes is therefore considered an obvious variation given the teachings of Johnston in view of Kraft, Sato and Seguine, depending on the type of earpiece and available space on the earpiece, the size of the electrodes, and the sensor characteristics/ranges or sensitivities of engagement locations (Johnston pg. 4, ¶ 0047), and further as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and changes in relative dimensions in particular would not patentably distinguish from the prior art a device that performs the same functions and would not perform differently by having the claimed relative dimensions (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)). In this case, intersecting electrodes would still provide the same function of gathering information on the ear shape and detecting contact with the ears as a device taught by Johnston in view of Kraft, Sato and Seguine, and is therefore not considered to perform differently than the prior art device.

8.	Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Kraft and Sato, and further in view of US Patent Pub No 2016/0150311 A1 to Bremyer.
As to claim 16, Johnston in view of Kraft and Sato discloses headphones defined in claim 13.
Johnston in view of Kraft and Sato does not disclose further comprising: capacitive touch sensors on an outer edge portion of the left and right ear cups, wherein the capacitive touch sensors are configured to receive touch input from the user, and wherein the control circuitry is configured to adjust the audio based on the received touch input.  
Bremyer discloses a similar headphone device (see Abstract), and further discloses the headphone ear cups further comprising capacitive touch sensors 48 on an outer edge portion of each cup (see figures 5-6), the sensors configured to receive touch input from the user to control different functions of the device, including audio adjustment (see pg. 6, ¶ 0070).
Johnston in view of Kraft and Sato, and Bremyer are analogous art because they are drawn to headphone devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate touch input sensors as taught by Bremyer in the headphones as taught by Johnston in view of Kraft and Sato. The motivation would have been to provide a user interface on the device itself that allows the user control of various aspects of the device (Bremyer pg. 6, ¶ 0070).
As to claim 17, Johnston in view of Kraft, Sato and Bremyer further discloses wherein the capacitive touch sensors are configured to receive a swipe gesture from the user along the outer edge portion and wherein the control circuitry is configured to change a volume of the audio in response to the swipe gesture (Bremyer pg. 6, ¶ 0070).  



9.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Seguine.
As to claim 18, Johnston discloses headphones that are worn by a user (see Abstract), the headphones comprising: speakers; ear cups, wherein each of the ear cups includes a respective one of the speakers and wherein each of the ear cups has an inner opening and a peripheral portion (see figure 4; pg. 3, ¶ 0038, pg. 6, ¶ 0064); and capacitive touch sensors with first capacitive touch sensor electrodes located on inner surfaces of the ear cups, wherein the first capacitive touch sensor electrodes surrounds one of the speakers, and wherein the first capacitive touch sensor electrodes extend from the inner opening to the peripheral portion (plurality of sensors covering inner earpiece surface or cushion, see pg. 3, ¶ 0038, ¶ 0040; pg. 4, ¶ 0047).  
Johnston discloses wherein the array of touch sensors can be arranged to cover the inner earpiece surface or cushion in a variety of geometries or arrangements (see pg. 3, ¶ 0040; pg. 4, ¶ 0047), but does not disclose each first capacitive touch sensor electrode having a ring shape that surrounds the speakers, nor radially extending electrodes that intersect the first capacitive touch sensor electrodes, the radially extending electrodes extending from the inner opening to the peripheral portion.
Seguine teaches touch sensitive interfaces with capacitor sensor array systems (see col. 1, lines 15-18), and further discloses wherein the array sensors can be configured in a variety of ways, including as grids of various shapes and sizes and constructed with intersecting sensor elements, and further wherein the sensors can include ring-shaped and radial elements or configurations (see col. 1, lines 62-67; col. 4, lines 6-11; col. 9, lines 34-40).
Johnston and Seguine are analogous art because they are drawn to devices with capacitive touch interfaces.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the teachings of capacitive touch sensor arrays as taught by Seguine in the headphones as taught by Johnston. In particular, the specific configuration of radial electrodes intersecting ring-shaped electrodes is considered obvious given the teachings of Seguine, which already teaches radial, circular/ring-shaped, and intersecting sensor arrangements, and further as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and changes in relative dimensions in particular would not patentably distinguish from the prior art a device that performs the same functions and would not perform differently by having the claimed relative dimensions (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)). In this case, intersecting electrodes of different shapes and sizes would still provide the same function of detecting contact with the ears as a device taught by Johnston, and is therefore not considered to perform differently than the prior art device. The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art, the motivation being to incorporate an intersecting grid arrangement with active electrode tiles or portions as taught by Seguine (see figure 8; col. 8, lines 20-37) in a circular interface with an inner opening, as is the earpiece cushion surface as taught by Johnston.


10.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Seguine and further in view of US Patent Pub No 2013/0279724 A1 to Stafford et al. (“Stafford”).
As to claim 19, Johnston in view of Seguine discloses the headphones defined in claim 18. 
Johnston in view of Seguine further discloses wherein the ear cups include right and left ear cups (see figure 4), but does not disclose the headphones further comprising: control circuitry configured to determine whether a right ear of the user and a left ear of the user are respectively adjacent to the right and left ear cups based on measurements taken by the capacitive touch sensors.  
Stafford discloses a similar headphone device that can detect the worn state, and further discloses the device determining which ear is adjacent to which ear cup via a controller circuit based on sensor data from each earpiece (see pg. 1, ¶ 0015 - ¶ 0016).  
Johnston in view of Seguine and Stafford are analogous art because they are directed to electronic devices worn by a user.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the ear determination as taught by Stafford in the device as taught by Johnston in view of Seguine. The motivation would have been to facilitate correct audio output to the earpieces (Stafford pg. 1, ¶ 0014 - ¶ 0015). 

Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

12.	Applicant's arguments filed November 24, 2021 with respect to claim 18 have been fully considered but they are not persuasive. 
	Regarding claim 18, Applicant argues “Seguine fails to show or suggest individual electrodes that each have a ring shape” and instead “merely discloses that multiple electrodes may be arranged to form a ring,” and further that Seguine is directed to “forming rings of multiple capacitive sensors from square electrodes rather than single ring-shaped electrodes.” 
Examiner respectfully disagrees. Johnston teaches a sensor array arranged around an inner earpiece surface surrounding the speaker, as noted by applicant, but is silent on the shape and specific configuration of the sensor elements. Seguine is further relied upon as it teaches a variety of electrodes or sensor arrangements for touch responsive user interfaces, including sensor arrays in the form of grids of various shapes and sizes and constructed with intersecting sensor elements, as well as the use of ring-shaped and radial sensor configurations (see col. 1, lines 62-67; col. 4, lines 6-11; col. 9, lines 34-40). Seguine does not explicitly teach all possible array arrangements or combinations of sensors forming grids, nor specific shapes for the sensor elements themselves, and therefore does not teach radially extending electrodes that intersect ring-shaped sensor electrodes and that both extend from an inner opening to a peripheral portion of an ear cup. However as Seguine teaches both radial and circular arrays, as well as combinations of arrays in an intersecting manner, the specific choice of ring-shaped electrodes intersecting with radial electrodes is considered obvious given the teachings of Seguine.
As taught by Seguine, sensor array shapes can be adapted to interfaces of different sizes and shapes, depending on the type of device used (see col. 1, lines 63-67), and the use of intersecting grids in particular enables the use of activated and deactivated sensor arrangements or tiles, where the presence of a touch stimulus enables the activation of immediate sensors or a subsection of sensors proximal to the detected stimulus (see figure 8; col. 8, lines 20-37). Examiner respectfully maintains the claim is obvious given the teachings of the applied prior art, as the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references, but rather, what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the proposed modification is considered an obvious choice to one of ordinary skill in the art when selecting from a variety of possible sensor arrangements and shapes as taught by Seguine, depending on the application, the type and/or number of sensors to be used, and the sensor characteristics/ranges or sensitivities of engagement locations, particularly as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), the motivation being to incorporate an intersecting arrangement with active electrode tiles or portions as taught by Seguine (see figure 8; col. 8, lines 20-37) in a circular or ring-shaped interface with an inner opening, as is the earpiece cushion surface as taught by Johnston. 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652